DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/534,695 filed on 11/24/21, with an Examiner’s Amendment on the same day, presents claim 23 for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 23 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim1 of prior U.S. Patent No. 11,188,319. This is a statutory double patenting rejection.

Instant Application
11,188,319
23. A method for entry point-based code analysis and transformation, comprising: 

selecting, by an analysis agent executed by a processor of a computing device, a first functional area of a source installation of an application to be transformed to a target installation of the application from a plurality of functional areas of the source installation, each functional area comprising a plurality of associated code objects; 

identifying, by the analysis agent, a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area; 

replacing, by a transformer executed by the processor of the computing device, the first subset of the plurality of associated code objects of the first functional area with first corresponding code objects of the target installation; 

replacing, by the transformer, the second subset of the plurality of associated code objects of the first functional area with second corresponding code objects of the target installation; 

identifying, by the analysis agent, at least one additional code object of a second functional area as associated with an entry point of the first functional area, wherein the entry point of the first functional area comprises a shared variable between the first functional area and the second functional area; and 

modifying the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area.

1. A method for entry point-based code analysis and transformation, comprising: 

selecting, by an analysis agent executed by a processor of a computing device, a first functional area of a source installation of an application to be transformed to a target installation of the application from a plurality of functional areas of the source installation, each functional area comprising a plurality of associated code objects; 

identifying, by the analysis agent, a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area; 

replacing, by a transformer executed by the processor of the computing device, the first subset of the plurality of associated code objects of the first functional area with first corresponding code objects of the target installation; 

replacing, by the transformer, the second subset of the plurality of associated code objects of the first functional area with second corresponding code objects of the target installation; 

identifying, by the analysis agent, at least one additional code object of a second functional area as associated with an entry point of the first functional area, wherein the entry point of the first functional area comprises a shared variable between the first functional area and the second functional area; and 

modifying the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,698,674. Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the following table:

Instant Application
10,698,674
23. A method for entry point-based code analysis and transformation, comprising: 

selecting, by an analysis agent executed by a processor of a computing device, a first functional area of a source installation of an application to be transformed to a target installation of the application from a plurality of functional areas of the source installation, each functional area comprising a plurality of associated code objects; 

identifying, by the analysis agent, a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area; 









replacing, by a transformer executed by the processor of the computing device, the first subset of the plurality of associated code objects of the first functional area with first corresponding code objects of the target installation; 

replacing, by the transformer, the second subset of the plurality of associated code objects of the first functional area with second corresponding code objects of the target installation; identifying, by the analysis agent, at least one additional code object of a second functional area as associated with an entry point of the first functional area, wherein the entry point of the first functional area comprises a shared variable between the first functional area and the second functional area; and modifying the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area.

1. A method for entry point-based code analysis and transformation, comprising: 

selecting, by an analysis agent executed by a processor of a computing device, a first functional area of a source installation of an application to be transformed to a target installation of the application from a plurality of functional areas of the source installation, each functional area comprising a plurality of associated code objects; 

identifying, by the analysis agent, a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area, wherein a first entry point of the first functional area comprises a call back from a code object of the first functional area to a code object of the second functional area, or a database table having associations to at least one code object of the first functional area and at least one code object of the second functional area; 

replacing, by a transformer executed by the processor of the computing device, the identified first subset of the plurality of associated code objects of the first functional area with corresponding code objects of the target installation; replacing, by the transformer, the identified second subset of the plurality of associated code objects of the first functional area with corresponding code objects of the target installation; identifying, by the analysis agent, at least one additional code object of a second functional area as associated with the first entry point of the first functional area; and modifying the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the first entry point of the first functional area.



Allowable Subject Matter
The following is Examiner’s statement of reasons for indicating allowable subject matter: 

	The prior art of record teaches the general concepts of code transformation and entry-points. For example: 
Gass et al. 20110078211 teaches analyzing and transforming an application from a source installation to a target installation
Gass et al. 20110296391 teaches dynamically creating a substitution template from a conditional pattern template to transform code objects from a source installation to a target installation
Rimlinger 7788659 teaches eliminating loops from a computer program by receiving the program, graphing its function and control, identifying its entry point, and identifying groups of loops connected to its entry point
Lattner et al. “LLVM: A Compilation Framework for Lifelong Program Analysis & Transformation” discloses a compiler framework designed to support transparent, lifelong program analysis and transformation for arbitrary programs
Bourgeois et al. “Extending executability of applications on varied target platforms” teaches a framework to allow adaptation of applications for execution on various computational resources, which enhances usability of cyber-infrastructure platforms by providing automated adaptations of applications and conditioning of target environments so that greater crossutilization is achieved.
Gschwind 20150278110 discloses translating memory addresses
	
However, Examiner has concluded that the specific claim limitations identifying, by the analysis agent, a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area; replacing, by a transformer executed by the processor of the computing device, the first subset of the plurality of associated code objects of the first functional area with first corresponding code objects of the target installation; replacing, by the transformer, the second subset of the plurality of associated code objects of the first functional area with second corresponding code objects of the target installation; identifying, by the analysis agent, at least one additional code object of a second functional area as associated with an entry point of the first functional area, wherein the entry point of the first functional area comprises a shared variable between the first functional area and the second functional area; and
modifying the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area,” as recited in independent claim 1, with similar limitations recited in independent claims 14 and 23, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 14, and 23 are therefore allowed.  Claims 2-6, 8-13 and 15-34 are also allowed due to their respective dependency on allowable independent claims 1, 14, and 23.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        



/s. SOUGH/
Supervisory Patent Examiner, Art Unit 2192/2194